Claimant was a riveter and steel worker and while in the regular course of his employment on January 19, 1920, he received injuries 'from which he is permanently partially disabled. His earning capacity was reduced to four dollars a week from December 12, 1930, to June 18, 1931, and from December 29, 1931, to March 17, Í932, and to sixty per cent of his former earnings from June Í8, 1931, to December 29, 1931. During the year before his injury the claimant had earned $1,612, an average of five dollars and forty-eight cents a day. The Industrial Board tinder subdivision 5-a of section 15 of the Workmen's Compensation Law awarded compensation at the rate of fifteen dollars a week from December 12, 1930, to June 18, 1931; at the rate of seven dollars and hinetytwO cents from Juñe 18, 1931, to December 29, 1931; from December 29, 1931, to March Í7, 1932, at the rate Of fifteen dollars a week. There is competent testimony to Sustain these awards. Awards unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. j., Rhodes, McNamee, Crapser and HeffeF&aii, JJ.